Matter of Mike R. (2014 NY Slip Op 06681)
Matter of Mike R.
2014 NY Slip Op 06681
Decided on October 2, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 2, 2014Tom, J.P., Friedman, Acosta, DeGrasse, Gische, JJ.


13082

[*1] In re Mike R., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency
Tamara A. Steckler, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Scott Shorr of counsel), for presentment agency.
Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about May 14, 2013, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed an act that, if committed by an adult, would constitute the crime of attempted assault in the second degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court's finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The record supports the inference that when appellant threw a crate of books at a teacher, he intended to cause physical injury, a natural and likely consequence of such an act (see generally People v Getch, 50 NY2d 456, 465 [1980]).
The court properly exercised its discretion in adjudicating appellant a juvenile delinquent and placing him on probation rather than ordering an adjournment in contemplation of dismissal. Probation was the least restrictive dispositional alternative consistent with appellant's needs and the community's need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). The court properly concluded that appellant was in need of the supervision that would be provided by way of a 12-month term of probation. Among other things, the underlying incident was violent, [*2]and appellant has a history of violent and aggressive behavior.
We have considered and rejected appellant's remaining claims.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 2, 2014
CLERK